1

2

3

4

5                             UNITED STATES DISTRICT COURT
6                                   DISTRICT OF NEVADA
7                                             ***
8    DONEALE FEAZELL,                              Case No. 3:16-cv-00313-MMD-CBC
9                                    Petitioner,                   ORDER
            v.
10
     RENEE BAKER, et al.,
11
                                  Respondents.
12

13   I.     SUMMARY

14          This counseled amended habeas petition pursuant to 28 U.S.C. § 2254 comes

15   before the Court on Respondents’ motion to dismiss (ECF No. 42). Petitioner has

16   opposed (ECF No. 58), and Respondents have replied (ECF No. 61). For the reasons

17   discussed herein, the Court will grant Respondents’ motion.

18   II.    RELEVANT BACKGROUND

19          Petitioner Doneale Feazell challenges his state court conviction of one count of
20   attempted robbery with the use of a deadly weapon and one count of murder with the use

21   of deadly weapon. (ECF No. 35 at 1-2.) Petitioner was found guilty on both counts

22   following an eleven-day jury trial in 1994; the same jury then sentenced him to death.

23   (See ECF Nos. 43-21, 43-22, 43-23, 43-24, 43-25, 43-26, 43-27, 43-28, 43-29, 43-30, 43-

24   31, 43-32, 43-33, 43-34, 43-35, 44, 44-1, 44-2 (Exs. 21-38).) Although the judgment was

25   affirmed on direct appeal, the Nevada Supreme Court vacated the sentence on

26   postconviction review, remanding for a new penalty hearing. (ECF Nos. 44, 44-16, 46-9
27   (Exs. 36, 52, 117).)

28   ///
1           Following a second penalty hearing, after which the jury hopelessly deadlocked,

2    the trial court sentenced Petitioner to life without the possibility of parole. (ECF Nos. 48,

3    48-1, 48-2, 48-3, 48-4, 48-5, 48-6, 48-7, 48-8, 48-9, 48-10, 48-11, 48-12 (Exs. 180-92).)

4    Amended judgment of conviction was entered on March 18, 2009. /ECF No. 48-12 (Ex.

5    192).) Petitioner appealed. (ECF No. 48-13 (Ex. 193).) The Nevada Supreme Court

6    affirmed the amended judgment of conviction on September 9, 2010, and remittitur issued

7    on October 4, 2010. (ECF No. 48-34 (Ex. 214).)

8           During the second penalty hearing proceedings and on appeal thereof, Petitioner

9    was represented by Patricia Erickson. (See, e.g., ECF No. 49-2 (Ex. 218) at 5.) Exactly

10   one year after the issuance of remittitur, on October 4, 2011, Erickson filed a state

11   postconviction petition for habeas relief on Petitioner’s behalf, arguing she herself had

12   been ineffective during the second penalty proceedings. (Id.) Shortly thereafter, she

13   moved for leave to withdraw and for appointment of new counsel on Petitioner’s behalf.

14   (ECF No. 49-3 (Ex. 219).) Following appointment of new counsel and further proceedings

15   on the second state habeas petition, the trial court denied relief and the Nevada Supreme

16   Court affirmed. (ECF Nos. 50-6, 50-17 (Exs. 253, 264).) Remittitur issued on February 9,

17   2016. (ECF No. 50-18 (Ex. 265).)

18          Thereafter, on or about June 2, 2016, Petitioner filed a federal pro se petition for

19   writ of habeas corpus relief in this court. (ECF No. 1-1 at 1.) The Court appointed counsel,

20   and after several extensions of time and appointment of substitute counsel, current

21   counsel filed the operative amended petition for habeas corpus relief on September 4,

22   2018. (ECF No. 35.) Respondents now move to dismiss the amended petition as, among

23   other things, untimely.

24   III.   STANDARD

25          The one-year limitation period for § 2254 petitions generally begins to run after the

26   date on which the judgment challenged became final by the conclusion of direct review

27   or the expiration of the time for seeking such direct review, unless it is otherwise tolled or

28   ///


                                                   2
1    subject to delayed accrual.1 28 U.S.C. § 2244(d)(1)(A). The limitations period is tolled

2    while “a properly filed application for State post-conviction or other collateral review” is

3    pending. Id. § 2244(d)(2). Neither a properly filed federal habeas petition nor an untimely

4    state habeas petition tolls the limitations period. Pace v. DiGuglielmo, 544 U.S. 408, 413

5    (2005) (holding that an untimely state habeas petition is not “properly filed” and thus does

6    not toll the limitation period); Duncan v. Walker, 533 U.S. 167, 172 (2001) (holding that

7    “a properly filed federal habeas petition does not toll the limitation period”).

8             The statute of limitations can be equitably tolled in some circumstances. See

9    Holland v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling is appropriate only if the

10   petitioner can show that: (1) he has been pursuing his rights diligently, and (2) some

11   extraordinary circumstance stood in his way and prevented timely filing. Id. at 649.

12   Equitable tolling is “unavailable in most cases,” Miles v. Prunty, 187 F.3d 1104, 1107 (9th

13   Cir. 1999), and “the threshold necessary to trigger equitable tolling is very high, lest the

14   exceptions swallow the rule,” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)

15   (quoting United States v. Marcello, 212 F.3d 1005, 1010 (7th Cir. 2000)). The petitioner

16   ultimately bears the burden of proof on this “extraordinary exclusion.” Miranda, 292 F.3d

17   at 1065. He accordingly must demonstrate a causal relationship between the

18   extraordinary circumstance and the lateness of his filing. E.g., Spitsyn v. Moore, 345 F.3d

19   796, 799 (9th Cir. 2003). Accord Bryant v. Ariz. Att’y Gen., 499 F.3d 1056, 1061 (9th Cir.

20   2007).

21            The Ninth Circuit has “adopted the ‘stop clock’ approach to analyzing claims for

22   equitable tolling,” in which “the statute-of-limitations clock stops running when

23   extraordinary circumstances first arise, but the clock resumes running once the

24   extraordinary circumstances have ended or when the petitioner ceases to exercise

25   ///

26
              1Thestatute of limitations may also begin to run from other events, including “the
27   date on which the factual predicate of the claim or claims presented could have been
     discovered through the exercise of due diligence,” 28 U.S.C. § 2244(d)(1)(D), but
28   Petitioner does not claim that any of those provisions applies in his case.


                                                   3
1    reasonable diligence, whichever occurs earlier.” Luna v. Kernan, 784 F.3d 640, 651 (9th

2    Cir. 2015) (citing Gibbs v. Legrand, 767 F.3d 879, 891-92 (9th Cir. 2014)).

3    IV.    DISCUSSION

4           As Petitioner did not file a petition for writ of certiorari with the United States

5    Supreme Court, his conviction became final when the time for doing so expired, or on

6    December 8, 2010. The statute of limitations began to run the following day. The parties

7    agree that the statute of limitations was tolled while Petitioner’s second state

8    postconviction habeas petition was pending, from October 4, 2011, until February 9,

9    2016. Before the petition was filed and began tolling the statute of limitations, 300 days

10   elapsed. Accordingly, absent tolling or other delayed accrual, the statute expired 65 days

11   after it began to run again, or on April 14, 2016. The instant petition, filed on June 2, 2016,

12   is therefore untimely on its face.

13          Petitioner does not dispute that the petition is untimely but asserts that he is entitled

14   to equitable tolling due to the actions of his appointed attorney in failing to keep him

15   apprised of the status of his case. This is the sole basis for equitable tolling Petitioner

16   asserts.

17          A “‘garden variety claim of excusable neglect,’ such as a simple ‘miscalculation’

18   that leads a lawyer to miss a filing deadline, does not warrant equitable tolling.” Holland,

19   560 U.S. at 651-52 (internal citations omitted). However, serious instances of attorney

20   misconduct, including complete abandonment, can justify equitable tolling if it is

21   “extraordinary.” Id. at 652. “Failure to inform a client that his case has been decided,

22   particularly where that decision implicates the client’s ability to bring further proceedings

23   and the attorney has committed himself to informing his client of such a development,

24   constitutes attorney abandonment.” Gibbs, 767 F.3d at 886; see also Maples v. Thomas,

25   565 U.S. 266, 283 (2012).

26          Petitioner asserts that Erickson, who represented him on appeal of the amended

27   judgment of conviction, did not keep him apprised of the status of his case following direct

28   appeal and thus “constructively abandoned” him. (ECF No. 58 at 9.) Petitioner asserts


                                                    4
1    that nothing in the record shows he was notified of the decision on his direct appeal and

2    counsel’s abandonment is demonstrated by the fact that she filed a state habeas petition

3    alleging her own ineffectiveness on the very last day to do so. Petitioner argues that the

4    only reason counsel would have filed a petition alleging her own ineffectiveness on the

5    last day of the limitations period was because she realized she had dropped the ball and

6    needed to do something to protect Petitioner’s rights.

7           Petitioner’s argument that counsel constructively abandoned him relies on

8    unsupported allegations and speculation. First, Petitioner provides no evidence, not even

9    his own declaration, that he was not advised of the decision on his direct appeal. His

10   suggestion that the record must affirmatively show that he knew of the decision is without

11   merit. It is the petitioner’s burden to show that he is entitled to equitable tolling. Miranda,

12   292 F.3d at 1065. Second, the Court is not persuaded that counsel’s filing of a habeas

13   petition on the last day for doing so shows she abandoned petitioner. Quite to the

14   contrary—it shows that counsel did not abandon Petitioner, as she took actions to protect

15   his rights. At most, counsel’s failure to file the state petition any earlier was no more than

16   garden-variety attorney neglect—if that—and such does not support an application of

17   equitable tolling. Petitioner makes no other allegations, supported by evidence or not, that

18   counsel abandoned him, and thus has not shown an extraordinary circumstance stood in

19   the way of his timely filing his federal habeas petition.

20          More importantly, however, and even assuming counsel’s actions could be

21   interpreted as constructive abandonment, Petitioner has utterly failed to show that he was

22   diligent. Petitioner does not even argue, much less attempt to prove, that he attempted to

23   discern the status of his case or to have counsel file a state petition on his behalf much

24   earlier than was done while any extraordinary impediment stood in his way. On this basis

25   alone, Petitioner’s claim of equitable tolling fails.

26          In his opposition, Petitioner also makes a passing reference to the fact he has

27   consistently asserted he is “factually innocent.” In an abundance of caution, the Court

28   considers whether Petitioner has shown actual innocence as a means of avoiding the


                                                    5
1    application of the time bar, despite the fact Petitioner failed to adequately raise this

2    argument or support it in any way.

3           Demonstrating actual innocence is a narrow “gateway” through which a petitioner

4    can obtain federal court consideration of habeas claims that are otherwise procedurally

5    barred, including claims filed after the expiration of the federal limitations period. Schlup

6    v. Delo, 513 U.S. 298, 314-15 (1995); Lee v. Lampert, 653 F.3d 929, 932 (9th Cir. 2011)

7    (en banc) (A “credible claim of actual innocence constitutes an equitable exception to

8    AEDPA’s limitations period, and a petitioner who makes such a showing may pass

9    through the Schlup gateway and have his otherwise time-barred claims heard on the

10   merits.”); see also McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). In this regard, “actual

11   innocence” means actual factual innocence, not mere legal insufficiency. See, e.g.,

12   Sawyer v. Whitley, 505 U.S. 333, 339 (1992). “[T]enable actual-innocence gateway pleas

13   are rare.’” McQuiggen, 569 U.S. at 386 (quoting Schlup, 513 U.S. at 329); see also House

14   v. Bell, 547 U.S. 518, 538 (2006) (emphasizing that the Schlup standard is “demanding”

15   and seldom met). To satisfy the narrow Schlup standard, a petitioner must come forward

16   with new, reliable evidence that was not presented at trial that, together with the evidence

17   adduced at trial, demonstrates that it is more likely than not that no reasonable juror would

18   have found the petitioner guilty beyond a reasonable doubt. Schlup, 513 U.S. at 329. The

19   evidence need not be newly discovered, but it must be “newly presented.” See Griffin v.

20   Johnson, 350 F.3d 956, 961-63 (9th Cir. 2003).

21          Review of the record in state court indicates that Petitioner asserted a claim of

22   actual innocence based on an alibi—five family members who would have testified that

23   Petitioner was at his aunt, uncle and cousin’s house at the time of the event in question.2

24
            2Although Petitioner’s state supplemental brief cites to statements from five family
25
     members (ECF No. 49-22 (Ex. 238)), the Court is unable to locate those statements in
26   the record. The record does contain a report from an investigator summarizing the
     statements of three of the five family members. (ECF No. 49-28 (Ex. 239F) at 134-38.)
27   The Court accepts that there is evidence to support statements from the other two family
     members, all of which are mostly consistent, for purposes of considering Petitioner’s claim
28   of actual innocence.

                                                  6
1    To assess whether it is more likely than not that no reasonable juror could have found

2    Petitioner guilty beyond a reasonable doubt in light of this evidence, the Court must

3    consider all the other evidence that was presented at trial.

4           At trial, undisputed evidence established that Derrick Hamilton had left a party with

5    his girlfriend Tira Miller at around 4:30 a.m. on December 19, 1992, when a van pulled up

6    behind their car, blocking their exit. (ECF No. 43-28 (Ex. 28) at 49-50 (Tr. 45-46).) A

7    person who was very light skinned walked up to Hamilton’s window, pointed a gun, said,

8    “[T]his is a jack. Don’t move,” and then shot Hamilton, who died a short time later. (Id. at

9    63-64 (Tr. 59-60).) Miller identified Petitioner as the shooter with certainty; she stated she

10   had seen Petitioner around a “couple . . . maybe four times,” in school or at the corner

11   liquor store, although the estimated number of times ranged from once to six or seven

12   depending on when and to whom she gave a statement. (Id. at 66-68, 131, 135 (Tr. 62-

13   64, 127, 131).) One witness who both interacted with the shooter before the shooting and

14   witnessed the shooting agreed that the shooter had very light skin but was unable to

15   identify Petitioner as the shooter. (ECF No. 43-26 (Ex. 26) at 93-94, 98 (Tr. 86-87, 91).)

16   Another witness saw someone standing next to Hamilton’s car window before the

17   shooting and, while agreeing that the person had very light skin, testified that Petitioner

18   was not that person. (ECF No. 43-30 (Ex. 30) at 99-100, 110, 123, 144 (Tr. 95-96, 106,

19   119, 140).)

20          Evidence was also presented that Petitioner was co-owner of the van. He and the

21   other owner, Calvin Humphreys, had been given only one key and that key was in the

22   possession of Humphreys. (ECF No. 43-26 (Ex. 26) at 152-53, 162-63 (Tr. 145-46, 155-

23   56).) The van was taken from Humphrey’s house without his knowledge the evening

24   before the murder. (Id. at 161-62 (Tr. 154-55).) At the time it was taken, the ignition was

25   intact. (Id. at 175 (Tr. 168).) When the van was recovered after the shooting, the ignition

26   had been tampered with. (Id. at 156 (Tr. 149).)

27          Although limited physical evidence was recovered from the victim and at the scene,

28   none of it tied Petitioner to the crime. Thus, the evidence against Petitioner amounted


                                                   7
1    primarily to his matching the general physical description of the shooter given by at least

2    three people, being positively identified as the shooter by one of those persons, who was

3    familiar with him, and being the co-owner of the van used to perpetrate the crime.

4           In his state postconviction proceedings, Petitioner asserted he was actually

5    innocent based on the statements of five family members would have testified that at the

6    time of the murder—that Petitioner had been at his aunt and uncle’s house, watching

7    movies with his cousin. (See ECF No. 49-22 (Ex. 238) at 21-24; ECF No. 49-28 (Ex.

8    239F) at 134-38.) Considering this evidence in light of the other evidence at trial, the Court

9    cannot conclude it is more likely than not that no reasonable juror would have voted to

10   convict Petitioner. Not only did Petitioner own the van used to perpetrate the crime, he fit

11   the general physical description of the shooter given by three unrelated persons and was

12   identified “without question” as the shooter by the person closest to the event, Tira Miller.

13   (ECF No. 43-29 (Ex. 29) at 104 (Tr. 98).) While a defense witness disputed that Petitioner

14   was the shooter, there were certainly reasons given for the jury to discount his testimony,

15   including the fact that he did not immediately tell the police anything about his

16   observations and only told anyone about his observations after both he and Petitioner

17   had been in jail together, in the same module. In light of this evidence, the Court cannot

18   conclude that no reasonable juror would have voted to convict Petitioner in light of the

19   alibi evidence, and thus Petitioner has not established a gateway claim of actual

20   innocence in order to avoid the time bar.

21          Accordingly, as the original petition was untimely filed, and Petitioner has

22   established no basis for equitable tolling or for avoidance of the time bar, the Petition

23   must be dismissed with prejudice as time-barred.

24   V.     CERTIFICATE OF APPEALABILITY

25          In order to proceed with an appeal, Petitioner must receive a certificate of

26   appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22; 9th Cir. R. 22-1; Allen v.

27   Ornoski, 435 F.3d 946, 950-951 (9th Cir. 2006); see also United States v. Mikels, 236

28   F.3d 550, 551-52 (9th Cir. 2001). Generally, a petitioner must make “a substantial


                                                   8
1    showing of the denial of a constitutional right” to warrant a certificate of appealability.

2    Allen, 435 F.3d at 951; 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

3    (2000). “The petitioner must demonstrate that reasonable jurists would find the district

4    court’s assessment of the constitutional claims debatable or wrong.” Allen, 435 F.3d at

5    951 (quoting Slack, 529 U.S. at 484). In order to meet this threshold inquiry, the petitioner

6    has the burden of demonstrating that the issues are debatable among jurists of reason;

7    that a court could resolve the issues differently; or that the questions are adequate to

8    deserve encouragement to proceed further. Id.

9            The Court has considered the issues raised by Petitioner, with respect to whether

10   they satisfy the standard for issuance of a certificate of appealability and determines that

11   none meet that standard. The Court will therefore deny Petitioner a certificate of

12   appealability.

13   VI.     CONCLUSION

14           It is therefore ordered that Respondents’ motion to dismiss the Petition as untimely

15   (ECF No. 42) is granted, and the Petition in this action is dismissed with prejudice.

16           It is further ordered that Petitioner is denied a certificate of appealability, for the

17   reasons discussed herein.

18           The Clerk of Court is instructed to enter final judgment accordingly and close this

19   case.

20           DATED THIS 17th day of July 2019.

21

22                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28


                                                    9
